                Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
David Hughes                          :
                      Plaintiff,      :
v.                                    :    No. 2:20-cv-02293-HB
                                      :
United Financial Casualty Company     :
                      Defendant.      :
                                      :

                            PLAINTIFF’S PRETRIAL MEMORANDUM

I.       FACTS

         This case arises from a December 13, 2019 collision in which the tortfeasor negligently

disregarded a stop sign causing this crash.       This tortfeasor was uninsured, therefore, Plaintiff is

presenting the instant claim for Uninsured Motorist Benefits against his insurance carrier. As this is a

first party case, the Defendant insurance carrier owes Mr. Hughes a duty of good faith to timely satisfy

this claim. Defendant has an insurance policy of only $250,000.00.

II.      Damages

         Mr. Hughes unfortunately suffered severe and permanent injuries including disc abnormality and

nerve damage, resulting in the need for extensive medical care, diagnostic testing, injections, and

ultimately a neurotomy procedure. Ongoing medical treatment is required for his injuries including but

not limited to repeat testing, medical surveillance, additional injections, repeat neurotomy/rhizotomy,

discectomy and fusion. The costs for his required ongoing and future care exceed $1,277,988.00. Past

medical expenses to date amount to approximately $19,436.00. Mr. Hughes has full tort rights as he was

operating a non-private passenger motor vehicle as a driver for Lyft at the time of this crash.

      a. Treatment summary

      Following this crash, Mr. Hughes developed significant headaches and pain in his neck, shoulder,

and back. As a result he presented to Philly Spine Center where he was evaluated by Dr. Samuel
               Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 2 of 8




Holloway and Dr. Thomas Ketner. On physical exam, Mr. Hughes was found to have reduced range of

motion, hypertonicity and spasm, and a multitude of positive orthopedic tests including Jackson’s

compression, cervical distraction, shoulder depressor, and straight leg raise testing. Following the

examination, Dr. Holloway and Dr. Ketner instituted a course of therapy and medical care.

   Due to the objective abnormalities as shown on physical examination and ongoing pain, Dr. Ketner

referred Mr. Hughes for MRI testing of his cervical and lumbar spine. On January 24, 2020, Mr.

Hughes underwent the recommended MRIs which unfortunately demonstrated significant injuries. The

cervical MRI revealed disc protrusion at C3-C4, C4-C5, C5-C6 and C6-C7. The lumbar MRI revealed

disc protrusion at L1-L2, L2-L3, L3-L4, L4-L5, and L5-S1.

   Following completion of the MRI studies, Mr. Hughes continued to routinely treat with Philly Spine

Center. Mr. Hughes was referred for further evaluation by additional specialists, and presented to Dr.

Shervin Najafi at Premier Pain and Rehab Center. Following taking a history, conducting a physical

examination and reviewing medical records, Dr. Najafi noted that Mr. Hughes pain symptoms resulted

from the automobile collision at issue, and that continued care was required. Dr. Najafi documented that

a lumbar epidural steroid injection was medically necessary, however, Mr. Hughes wanted to try to

avoid injections if possible and chose to continue with conservative care at that time

       At the referral of Dr. Holloway, Mr. Hughes was seen by Dr. Paul Kosmorsky on July 20, 2020.

On examination there was a positive Spurling’s sign, cervical compression test, Kemp’s test, and

straight leg raise test.   Moreover, sensory examination revealed decreased sensation in several

dermatomes. Dr. Kosmorsky recommended and performed an EMG of the upper and lower extremities.

The EMG of the upper extremity demonstrated a left C6 radiculopathy due to this crash.

       Mr. Hughes continued to seek care with medical specialists in an effort to relieve the pain he

suffered as a result of this collision.    On September 23, 2020 he presented to Premier Pain &

Rehabilitation, PC where he was examined and treated by Dr. Clifton Burt, M.D. After performing a
               Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 3 of 8




physical examination, taking a history, and reviewing diagnostic testing, Dr. Burt determined that Mr.

Hughes ongoing pain symptoms resulted from the automobile crash at issue and that it was medically

necessary for Mr. Hughes to undergo medial branch block injections which would be followed by

radiofrequency ablation. Informed consent was obtained wherein Dr. Burt ensured that Mr. Hughes was

aware of the risks of these procedures which include infection, bleeding, allergic reaction, increased

pain, additional nerve damage, numbness, weakness, paralysis, and death. Despite the risks, however,

Mr. Hughes determined that he would undergo the medial branch block injections. Medial branch block

injections were then administered at three separate levels of his lumbar spine -             L4, L5 and S1

bilaterally. Fortunately, this procedure proved successful, demonstrating a significant reduction in pain.

As a result, Dr. Burt determined that neurotomy/ablation procedure was in fact indicated.

       On the advice of Dr. Burt, Mr. Hughes determined to proceed with a multi-level neurotomy

procedure. He was draped sterilely, and under fluoroscopy the target areas were identified. Anesthetic

was given with a 25-gauge needle. Curved, 10 cm radiofrequency needles with 10 mm active tips were

introduced to the anatomic location of the medial brach nerves at L4 L5 and S1 bilaterally which were

then destroyed using a radiofrequency generator at 60 degrees Celsius (140 degrees Fahrenheit) for 90

seconds. The needles were then pulled back slightly and a second ablation was done at 60 degrees

Celsius for an additional 90 seconds and additional Depomedrol and bupivacaine were injected. Despite

the fact the treatment above was helpful, an ablation itself is temporarily palliative in nature and not

curative for the injuries suffered, and thus ongoing treatment and evaluation is required.

   b. Medical Experts

   At trial, Plaintiff will rely upon Dr. Lance Yarus, Tamar Fleischer, RN and Nadene Taniguchi, RN,

as his medical experts. Dr. Yarus completed a telemedicine consultation with Mr. Hughes along with a

full review of his medical records. He opined that Mr. Hughes injuries suffered in this crash were

permanent in nature and require ongoing treatment into the future. This includes the need for repeat
               Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 4 of 8




testing, medical surveillance, visits with specialists, repeat courses of therapy, ablation/rhizotomy

procedures, and ultimately discectomy and fusion. Dr. Yarus further opines that various medications

will be required in order to treat Mr. Hughes’ injuries. See Exhibit “A.” Perhaps most notably, in his

report of April 27, 2020, Dr. Yarus recommended the rhizotomy procedure which Mr. Hughes

underwent on September 23, 2020 at the direction of Dr. Burt.

       Certified Life Care Planners, Tamar Fleischer and Nadene Taniguchi, RN prepared a life care

plan and cost projection pertaining to the care that will be required over Mr. Hughes’ life as a result of

his injuries. See Exhibit “B.” It was documented that Mr. Hughes has an additional life expectancy of

35.1 additional years. Based on the treatment required, the costs of medical care for Mr. Hughes’

injuries during the remainder of his life amount to $1,277,988.00. This is in addition to past medical

bills of over $19,400.00.     Notably, Defendants expert does not dispute the necessity of the past

treatment, or the need for further injections.

       III.    WITNESSES (damages witnesses)

       Plaintiff David Hughes - 1357 Magee Ave, Philadelphia PA
       Plaintiff’s friends and family members as damages witnesses
       Dr. Lance Yarus 1233 Locust St Philadelphia
       Nadene Taniguchi, RN - 191 Presidential Blvd, Bala Cynwyd PA
       Tamar Fleischer, RN - 191 Presidential Blvd, Bala Cynwyd PA
       Dr. Clifton Burt 10184 Verree Rd, Philadelphia, PA
       Custodian of Records and Billing of Philly Spine Center – 3101 Cottman Ave, Philadelphia PA
       Custodian of Records and Billing Premier Pain and Rehab - 10184 Verree Rd, Philadelphia, PA
       Custodian of Records and Billing from OpenMRI – 301 E City Ave, Bala Cynwyd
       Custodian of Records and Billing of Dr. Paul Kosmorsky – 303 Floral Vale Blvd, Morrisville PA

IV.    EXHIBITS
       Reports and CV of Dr. Yarus
       Reports and CV of Nadene Taniguchi
       Reports and CV of Tamar Fleischer
       Medical Records and billing from Premier Pain
       MRI images, billing and reports from OpenMRI
       Medical Records and billing from Dr. Kosmorsky
       Medical Records and billing from Philly Spine Center
             Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 5 of 8




V.    DAMAGES CLAIMED
      Future economic damages of $1,277,988.00
      Past economic damages of 19,436.00
      Pain and suffering damages as to be determined by the jury
      Loss of enjoyment of life as to be determined by the jury.

VI.   Trial Length Estimate

      2-3 days.

                                                         SIMON & SIMON, PC

                                                         ________/s/__________
                                                         Andrew Baron, Esquire
               Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 6 of 8




                                     CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served upon all counsel and parties by
way of e-filing and email.

                                                            _____________/s/__________
                                                            Andrew Baron, Esquire



                                             SIMON & SIMON, PC

                                      BY: _______/s/______________________________
                                             Andrew Baron, Esquire
                                             Attorney for Plaintiff
Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 7 of 8




EXHIBIT A
Case 2:20-cv-02293-HB Document 13 Filed 02/23/21 Page 8 of 8




EXHIBIT B
